Citation Nr: 1618780	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy.

2.  Entitlement to an evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 20 percent for right lower extremity diabetic peripheral neuropathy, prior to November 14, 2015.

4.  Entitlement to an evaluation in excess of 20 percent for left lower extremity diabetic peripheral neuropathy, prior to November 14, 2015.

5.  Entitlement to an evaluation in excess of 40 percent for right lower extremity diabetic peripheral neuropathy, since November 14, 2015.

6.  Entitlement to an evaluation in excess of 40 percent for left lower extremity diabetic peripheral neuropathy, since November 14, 2015.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which addressed the evaluations assigned for diabetic peripheral neuropathy of each of the Veteran's limbs.  The Board notes that with regard to the upper extremities, this decision was a reconsideration of an earlier, September 2012 decision.  For the lower extremities, the decision was the initial consideration of a January 2013 claim for increased rating.

The Board remanded the issues in July 2015 and there has been substantial compliance with the remand directives.  

During the pendency of the appeal, the RO granted increased 40 percent ratings for the left and right legs, effective November 14, 2015.  The issues are characterized to reflect all periods of evaluation on appeal.

The Veteran testified at a May 2015 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  At no time during the appellate period have right and left upper extremity diabetic peripheral neuropathy manifested as worse than the functional equivalent of mild incomplete paralysis; both limbs show mild pain, decreased sensation, numbness, and tingling in the hands, with slight decrease in grip strength and deep tendon reflexes.  

2.  Throughout the appellate period, right and left lower diabetic peripheral neuropathy has been manifested by no worse than the functional equivalent of moderately severe incomplete paralysis, with severe intermittent pain, numbness, and tingling, as well as moderately decreased sensation and muscle strength at the ankles and knees, and reduced deep tendon reflexes.  There is no muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2015).

2.  The criteria for an evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2015).

3.  The criteria for an increased 40 percent evaluation, but no higher, for right lower extremity diabetic peripheral neuropathy, prior to November 14, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an increased 40 percent initial evaluation, but no higher, for left lower extremity diabetic peripheral neuropathy, prior to November 14, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial evaluation in excess of 40 percent for right lower extremity diabetic peripheral neuropathy since November 14, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an initial evaluation in excess of 40 percent for left lower extremity diabetic peripheral neuropathy since November 14, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A January 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).    

The Veteran's service treatment records and VA medical treatment records, have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted in connection with the current appeal; the examiners made all findings necessary for application of the applicable rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The January 2013, April 2013, and November 2015 examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Upper Extremities

The Veteran's upper extremity diabetic neuropathies are rated under Diagnostic Code 8512, for impairment of the lower radicular group.  These nerves, which include the radial, median, and ulnar nerves, control the movements of the hand, wrist, and fingers.  For the major, or dominant, hand, complete paralysis is rated as 70 percent disabling.  Lesser evaluations are assigned for lesser levels of paralysis, or incomplete paralysis.  Severe impairment is rated 50 percent disabling, moderate impairment is rated 40 percent disabling, and mild impairment warrants a 20 percent rating.  On the minor or nondominant side, mild impairment is again rated 20 percent disabling.  Moderate impairment is rated 30 percent disabling, and severe impairment is rated 40 percent disabling.  Complete paralysis of the minor hand is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8512.

The Veteran is, by his own report, right handed.  He is currently rated 20 percent disabled both the right and left hands, effective from March 27, 2012.  The Veteran contends that based on the impact of neuropathy on the function of his hand in tasks like gripping and holding things due to loss of strength, more than a mild degree of impairment is present.

VA treatment records note the presence of diabetic neuropathies, but focus on the lower extremities.  The Veteran is prescribed, and takes regularly, medication for the nerve impairment and any associated pain.

The first examination from the appellate period, conducted in April 2012, showed complaints of mild pain, numbness, and tingling of the hands.  Light touch sensation was reduced in the fingers.  The doctor found mild incomplete paralysis.

At a January 2013 VA examination, the Veteran reported moderate intermittent pain of the hands.  He experienced bilateral tingling.  Testing showed a slight reduction in strength, as well as decreased cold, touch, and vibratory sensation in the hands.  The examiner described the overall impairment as mild incomplete paralysis.

In April 2013, the Veteran reported that his hand pain was constant but mild, with intermittent increases to moderate pain.  He experienced mild tingling and numbness of the hands, with slightly reduced (4/5) strength in the hands and wrists.  Some deep tendon reflexes were also reduced.  Sensation was reduced to light touch, cold, and vibration.  The condition was again characterized as mild incomplete paralysis.

The November 2015 examination reveals complaints of mild intermittent hand pain, with moderate degrees of tingling, but no numbness.  Testing showed slight reduction of strength up to the elbow.  Deep tendon reflexes were intact, however, as was sensation.  Mild incomplete paralysis was noted.  

The Board finds that based on the objective findings noted on repeated VA examination, and the subjective reports of the Veteran, no greater than the currently assigned 20 percent is warranted for either the right or left upper extremity.  Sensory impairment is generally mild, as is reduction in strength.  Pain is noted to have risen to a moderate level at times, as on the April 2013 examination, but such was only intermittent.  Moreover, the functions specifically complained about by the Veteran, such as grip strength, are only slightly reduced.  The overall disability picture for the hands does not rise to a moderate level for either limb.

      Lower Extremities

The Veteran is currently rated as 20 percent disabled from diabetic peripheral neuropathy prior to November 14, 2015, and 40 percent disabled after that date.  The lower extremity neuropathy is rated under Code 8520, for impairment of the sciatic nerve, which controls the foot and muscles of the leg below the knee.  38 C.F.R. § 4.124a, Code 8520.  This Code corresponds well with the subjective and objective findings regarding the disabilities.  An 80 percent rating is assigned for complete paralysis of the nerve results in foot dangle and drop, without active movement of the muscle below the knee, knee flexion is weakened or lost.  For severe impairment, manifested with marked muscular atrophy, a 60 percent rating is assigned.  Moderately severe impairment is rated 40 percent disabling, while moderate impairment is rated 20 percent disabling and mild impairment 10 percent disabling.  There is no distinction for major or minor limbs.  38 C.F.R. § 4.124a, Code 8520.

VA outpatient records show complaints of bilateral foot pain, which the Veteran treated regularly with prescription medications.  He also, about once a week, used over the counter pain medication, such as acetaminophen, for increases in pain.  He described limitations in the distances he could walk due to pain and fatigue.  He was cautioned to wear socks at all times and monitor his feet for injuries.

At the January 2013 examination scheduled based on the claim for increased rating, the Veteran complained of severe intermittent pain and tingling.  Moderate pain was constantly present, as was a moderate degree of numbness.  Strength was slightly (4/5) reduced at the ankle, and light touch, cold, and vibratory sensation were absent at the foot.  There was no muscle atrophy.  The examiner found impairment of the sciatic nerve to be moderate overall.  

In April 2013, the VA examiner noted complaints of moderate constant pain, flaring to severe intermittently.  Tingling and numbness were moderate.  Deep tendon reflexes were reduced at the knees and ankles, and strength was slightly reduced to 4/5.  Sensation in light touch, cold, and vibration was also decreased.  There was no muscle atrophy.  Moderately severe incomplete paralysis was found by the examiner.  

The November 2015 examiner noted reports of only mild constant pain, with moderate intermittent flares.  Numbness was mild, but tingling was moderate.  Strength and deep tendon reflexes were slightly reduced.  Light touch and cold sensations were reduced, but vibration was absent.  There was no atrophy.  The examiner characterized the impairment as mild incomplete paralysis.

The Board finds that the objective and subjective findings reveal a fairly consistent disability picture over the course of the entire appellate period, since filing of the January 2013 claim.  Although there is some variation, pain is noted to be moderate to severe, with intermittent (weekly flare-ups), and definite sensory impairment is demonstrated, as is muscular weakness.  The RO determined that this disability picture warranted assignment of a 40 percent rating for moderately severe impairment as of November 2015.  The Board finds that the 40 percent rating is warranted for the entirety of the appellate period.  To do otherwise would be inconsistent in light of the findings of fairly persistent levels of disability and functional impact revealed in treatment and examination records.

No finding of severe disability, with entitlement to a 60 percent rating is warranted at any point in the appellate period, however.  No doctor notes muscle atrophy of any degree, and any weakness found is only slight.  Further, as the Veteran remains mobile without foot drop, no complete paralysis is shown.  Accordingly, prior to November 14, 2015, an increased 40 percent rating is awarded.  After that date, the current 40 percent rating is continued.

VA shall pay special monthly compensation (SMC) at the housebound rate when a Veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities that total at least 60 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Board finds that an inferred issue of entitlement to SMC at the housebound rate has not been raised.  The Veteran has been granted TDIU secondary to the service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  Therefore the Veteran's TDIU may not be considered as a 100 percent disability rating in consideration of SMC as that would result in duplicate counting of disabilities as the TDIU is based on the Veteran's diabetes and peripheral neuropathy of the bilateral upper and lower extremities and the remaining service-connected hearing loss at 0 percent and tinnitus at 10 percent do not satisfy the requirement for additional service-connected disabilities that total at least 60 percent.  


      Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The applicable criteria fully account for the Veteran's complaints of sensory impairment and impaired or weakened muscle function.  Such are directly considered under the applied Codes.  Further, no signs or symptoms are unaccounted for among the service-connected disabilities, to include diabetes and all its complications.  No extraschedular rating is warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy is denied.

An evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy is denied.

An increased40 percent evaluation for right lower extremity diabetic peripheral neuropathy, prior to November 14, 2015, is granted.

An increased40 percent evaluation for left lower extremity diabetic peripheral neuropathy, prior to November 14, 2015, is granted.

An evaluation in excess of 40 percent for right lower extremity diabetic peripheral neuropathy, since November 14, 2015, is denied.

An evaluation in excess of 40 percent for left lower extremity diabetic peripheral neuropathy, since November 14, 2015, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


